Citation Nr: 0631785
Decision Date: 10/13/06	Archive Date: 01/31/07

DOCKET NO. 02-00 448                        DATE OCT 13 2006


On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to recognition of the appellant as the veteran's surviving spouse on the basis of a common-law marriage.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel

INTRODUCTION

The veteran served on active duty from October 1961 to March 1965. The veteran was divorced from the appellant on in November 1989, and he died on April nn, 1999.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from an April 2000 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which determined that the appellant was not entitled to recognition as the veteran's surviving spouse.

In February 2002, the appellant presented testimony during a hearing before RO personnel; she also presented testimony before the undersigned Veterans Law Judge in a video conference from Wilkes-Barre, Pennsylvania. Transcripts of those. hearings are of record.

FINDINGS OF FACT

1. Common-law marriage is recognized as valid in the State of Pennsylvania during the period in question.

2. The veteran died in April 1999, and, although he was not legally married to the appellant at the time of his death, the evidence is in equipoise as to whether a common law marriage existed between the veteran and the appellant.

- 2 



CONCLUSION OF LAW

Resolving all reasonable doubt in the appellant's favor, a valid common-law marriage under the laws of the State of Pennsylvania existed such as to warrant recognition of the appellant as the veteran's surviving spouse for VA purposes. 38 U.S.C.A. §§ 103, 1101 (West 2002); 38 C.F.R. §§ 3.1, 3.50, 3.102, 3.205 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000). See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005). This law eliminates the concept of a well-grounded claim, and redefines the obligations of VA with respect to the duty to assist. It also includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits. The final rule implementing the VCAA was published on August 29, 2001. 66 Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

The record shows the appellant has been adequately notified of the information and evidence needed to substantiate her claim. All identified and authorized records relevant to the issue on appeal have been requested or obtained. Testimony from the two hearing are associated with the claims file. Further attempts to obtain additional evidence would be futile. The Board finds the available evidence is sufficient for an adequate determination. The duty to assist and duty to notify provisions of the VCAA have been fulfilled.

VA defines a "marriage" as a marriage valid under the law of the place where the parties resided at the time of marriage, or the laws of the place where the parties

- 3 



resided when the right to benefits accrued. 38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).

Marriage can be established by a valid ceremony. 38 C.F.R. § 3.205(a).

In the alternative, as the Court stated in State Farm Fire & Cas. Co. v. Platt, 4 F.Supp.2d 399, 404 (E.D. Pa. 1998):

Pennsylvania [also] recognizes the validity of common law marriages, and the burden of proving a common law marriage is on the purported spouse. See In re Gavula, 490 Pa. 535, 417 A.2d 168, 171 (1980). In Pennsylvania, marriage is a civil contract made between parties with the capacity so to contract. See In re Garges, 474 Pa. 237, 378 A.2d 307, 308-309 (1977). Given that proving the existence of a marriage contract is difficult absent the standard ceremonial formalities, Pennsylvania law has set forth certain rules and presumptions to aid courts in determining whether a common law marriage has been formed. . . .

In light of the difficulties involved in proving a common law marriage, the law has created a rebuttable presumption of marriage where two absolutely essential elements co-exist, namely: 1) constant cohabitation between a man and a woman, both of whom have the capacity to be married; and 2) general, as distinguished from partial or divided, reputation as husband and wife in their community. See In re Gavula, 417 A.2d at 171 n. 7; Garges, 378 A.2d at 309. . . .

-4



In jurisdictions where marriages other than by ceremony are recognized, the marriage may be established by the affidavits or certified statements of one or both of the parties to the marriage, if living, setting forth all of the facts and circumstances concerning the alleged marriage, such as the agreement between the parties at the beginning of their cohabitation, the period of cohabitation, places and dates of residences, and whether children were borne as a result of the relationship. This evidence should be supplemented by affidavits or certified statements from
two or more persons who know, as the result of personal observation, the reputed relationship which existed between the parties to the alleged marriage, including the periods of cohabitation, places of residences, whether the parties held themselves out as husband and wife, and whether they were generally accepted as such in the communities in which they lived. 38 C.F.R. § 3.205(a)(6) (2006).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence." Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran and the appellant were married in 1973 and formally divorced on November 14, 1989. The veteran died on April 21, 1999. It is neither contended nor shown that the deceased veteran and the appellant entered into a ceremonial marriage after they were divorced. Rather, the appellant contends that she had a common-law marriage with the deceased veteran since April 1990. She and the veteran lived together continuously, without separations thereafter, holding themselves' out as married, and she asserts that she is entitled to recognition as surviving spouse as a result of their common law relationship. They resided in

- 5 



Pennsylvania, a state that recognized common law marriage during the pertinent period. She has submitted multiple notarized lay statements supporting her contentions. Included among those supporting her claim are statements from the veteran's mother and his own sister.

The appellant claims the formal divorce was precipitated by the veteran's drinking and violent behavior and that immediately after the divorce he took residence with his mother before returning to her. She indicated that the two had always maintained separate bank accounts. She also claimed that the reason that they didn't formally remarry was because the veteran believed that his benefits would be reduced.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant. By reasonable doubt is meant one that exists because an approximate balance of positive and negative evidence which does satisfactorily prove or disprove the claim. It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility. 38 C.F.R. § 3.102. See also 38 U.S.C.A. § 5107(b); Gilbertv. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The veteran was service connected for a mental disorder and was in receipt of a total rating for that condition at the time of his death. The appellant was interviewed during a 1993 V A field survey, at which time she reported that the veteran stayed with her and would temporarily go to his mother's when his mental disorder would get more severe and always return. The veteran had reported in the context of VA examinations that he was divorced and that he stayed with his ex-wife and/or his mother.

The appellant has submitted invoices and various sources also suggesting that the veteran maintained residence with the appellant although the record also reflects

- 6



that he also received mail at other addresses. The veteran's death certificate lists the veteran as married and that his surviving spouse was the appellant. At the time of his last illness, the veteran was transported to the hospital from the home where the appellant and he resided. The Social Security Administration paid the death benefit arising on account of the veteran's death to the appellant.

Although the veteran had reported being divorced at several VA examinations, certified statements, including from the veteran's own mother and sister, support the existence of the common law relationship. In this case, the Board considers that the evidence is in equipoise. Consequently, affording the benefit of the doubt, the Board finds that the evidence supports the recognition of the common law marriage.

ORDER

The appeal for recognition of the appellant as the veteran's surviving spouse on the basis of a common-law marriage is granted.

RENEE M. PELLETIER 
Veterans Law Judge, Board of Veterans' Appeals

- 7 



